,CLAY, Commissioner,
In this- original proceeding petitioner has requested us to require respondent to enter “some sort of judgment” on a motion under RCr 11.42 filed by him in the Knox Circuit Court. The respondent has not filed a re- ( sponse.
 It is alleged that petitioner’s motion was filed in the circuit court on August 8, 1964, and that respondent has failed to take any proceedings on that motion or to enter judgment. The nature of the proceeding under RCr 11.42 is such that the circuit court should expedite disposition of the motion. It may be that the motion could be disposed of summarily. See Oakes v. Gentry, Ky., 380 S.W.2d 237. If a hearing is required, it should be “prompt”. We are of the opinion that a four months’ delay in taking any proceedings after the filing of the motion, without some reason therefor being shown, is not in the best interests of the administration of justice. Consequently, we are directing respondent to proceed and dispose of the merits of this motion.
The petitioner’s request is granted and respondent is directed forthwith to take whatever proceedings are necessary in the disposition of this motion.